DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 8, and 15 are amended.
Claims 3-4, 10-11, and 17 are canceled.
Claims 1-2, 5-9, 12-16, 18-21 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejection
Applicant’s arguments submitted on 10/25/2021 has been fully considered. Below are applicant’s main arguments and examiner’s response to the arguments:
Applicant’s argument: (Pg. 11, Par. 4 – Pg.12, Par. 1) Applicant argues that combination of Ramakrishna and Park fails to teach the amended claim 1 which incorporates elements of claim 3 into claim 1.
Examiner’s response: Applicant respectfully disagrees. Office action used Park for teaching the claim elements which was not expressly taught by Ramakrishna, as is evident in the following examiner responses. New prior art is introduced for the amended claim element that is added newly to the 
Applicant’s argument: (Pg. 12, last 2 lines – Pg. 13, lines 1-5) “Ramakrishna fails to describe or suggest "time domain resources of the second link comprise a first-type time domain resource and a second-type time domain resource of the second link, and a location of the first-type time domain resource of the second link and a location of the second-type time domain resource of the second link in time domain meet a preset relationship that comprises a meeting of the location of the first-type time domain resource of the second link and the location of the second-type time domain resource of the second link in a time domain”.
Examiner’s response: Examiner respectfully would like to point out that office action did not rely on Ramakrishna to teach the claim element, instead it relied on Park to do that.
Applicant’s argument: (Pg. 14, Pr. 2) “Thus, as can be seen in Park, different devices (e.g., the BS and the RS) are described as determining "resource allocation pattern[s]," and not a single device (e.g., the "first device")”.
Examiner’s response: Updated search introduces new prior art in the following section that teaches resource allocation by a single device, the first device and thus applicant’s argument is moot.
Applicant’s argument: (Pg. 14, Pr. 2) “in Park, the RS determines a relationship between a transmission resource and its feedback, which is not the same as a relationship between resources or that a second resource set is configured for feedback”.
Examiner’s response: Examiner respectfully disagrees. The teaching of Park is for a transmission resource, which is the first resource and resource for feedback is the second resource. The relationship between the two sets of resources is a time difference which is disclosed by Park as discussed in the office action.
Applicant’s argument: (Pg. 14, Pr. 3) “Park also fails to describe or suggest "time domain resources of the second link comprise a first-type time domain resource and a second-type time domain resource of the second link, and a location of the first-type time domain resource of the second link and a location of the second-type time domain resource of the second link in time domain meet a preset relationship”.
Examiner’s response: Examiner respectfully disagrees. Regarding the preset relationship, office action states, “preset relationship is disclosed by the number of subframe offsets, which in Fig. 22 equals 4, "ACK/NACK transmission time may be a subframe allocated for the access link before or after 4 subframes from a data transmission time" (0120], lines 14-16)” (Pg. 11 of office action with respect to rejection of claim 3).
Applicant’s argument: (Pg. 15, Par. 1) “wherein the first device determines the second-type time domain resource of the second link based on the preset relationship”.
Examiner’s response: Discussed above regarding introduction of new prior art making the argument moot.
35 U.S.C. 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-2, 6-9, 13-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishna et al. (US 2017/0208574 A1), hereinafter “Ramakrishna” in view of PARK et al. (US 2014/0362743 A1), hereinafter “Park” and further in view of Hiroaki Takano (US 2012/0076070 A1), hereinafter “Takano”.
Claims 1 and 8:
Claim 1 is for a method and claim 8 is for a device implementing method of claim 1.
Regarding claim 1, Ramakrishna teaches ‘a resource indication method’ (FIG. 26A to 26B illustrate example ABS-to-RN PDCCH transmissions in SF periods), comprising:
‘sending, by a first device’ (ABS or anchor base station; see Fig. 7, e.g.), ‘first indication information to a second device in an nth time unit’ (Ramakrishna: [0168] This set of embodiments discloses techniques using which the RN can gain a knowledge of the location of the ABS SFs during which the ABS can transmit a PDCCH to it; The subframe in which PDCCH is transmitted may be considered the nth time unit), 
‘wherein the first indication information indicates a first time domain resource of a first link or a second link (Fig.14, block 1410, “Relay BS receives control information from the anchor BS on backhaul resource configuration”; backhaul link is the first link).
Ramakrishna however does not explicitly disclose that the time domain resource is ‘in an (n+k0)th time unit to an (n+k1)th time unit’, k0 is an integer greater than or equal to 0 and less than or equal to k1, and k1 is an integer.
The claim limitation, in other words, is that the resource spans a finite number of time units, k1-k0, consecutive in time, and may start just after receipt of the indication of with a delay by a number of time units defined by k0.
Ramakrishna discloses the indication of resource by the first device to the second device (discussed above). In [0107], Ramakrishna discloses, “Examples of DL/UL resource allocation/assignment schemes include multi-subframe scheduling whereby a single dynamic control channel schedules data transmission in multiple consecutive subframes, and semi-persistent scheduling whereby the resources for data transmission are assigned in a semi-persistent manner, such as reserving a block of subframes for data transmission in a periodic manner”.
It is obvious to a person of ordinary skill that the disclosure, “multiple consecutive subframes” and “block of subframes”, as the allocation for time units ranging ‘from (n+k0)th time unit to an (n+k1)th time unit’, because the indication is received in the nth time unit (subframe, e.g.).  The claim that k0 is an 0  time units. 
A person of ordinary skill in the art would be motivated to implement k0 and k1 as integers because alignment of subframes is easier as disclosed in [[107]).
Ramakrishna teaches, ‘wherein the first link is a link between the first device and the second device (Fig. 7, link 731 is the first link between ABS 710, the first device and Relay BS 730, the second device) and , ‘the second link is a link between the second device and a third device’ (link 742 is a link between the second device, the Relay BS 730, and UE 740, the third device), ‘the second device implements a relay function between the first link and the second link’ (Fig. 7, the second device is the relay node 730 which performs the relay function between the first link 731 and the second link 742).
Ramakrishna however does not expressly teach, ‘wherein time domain resources of the second link comprise a first-type time domain resource and a second-type time domain resource of the second link.
Park in the same field of endeavor teaches in step 620 of Fig. 22, a resource allocation pattern for downlink frequency band, “The RS determines a resource allocation pattern of a downlink frequency band on the basis of the information which is received in step 610 and which regards to the resource allocation pattern of the uplink frequency band (step S620). On the basis of the resource allocation pattern of the uplink frequency band and the resource allocation pattern of the downlink frequency band, the RS re-determines an ACK/NACK transmission time (step S630), and reports information on the ACK/NACK transmission time to the MS (step S640) (Park: [0120], lines 5-14”); see Fig. 22; resource for data transmission may be considered the first type time domain resource and resource for ACK/NACK transmission as the second type time domain resource) and 
‘a location of the first-type time domain resource of the second link and a location of the second-type time domain resource of the second link in time domain meet a preset relationship that comprises a meeting of the location of the first-type time domain resource of the second link and the location of the second-type time domain resource of the second link in a time domain’, (preset relationship is disclosed by the number of subframe offsets, which in Fig. 22 equals 4, “ACK/NACK transmission time may be a subframe allocated for the access link before or after 4 subframes from a data transmission time.” (0120], lines 14-16),
‘wherein the second-type time domain resource of the second link is used to transmit feedback information that is a feedback to information transmitted on some or all time domain resources in the first-type time domain resource of the second link’ (First type time domain resource is for data (step 650 in Fig. 22) and the second type time domain resource is for feedback (step 660 in Fig. 22); feedbacks are related to data received may be configured whether required for all resources or not, which is implied by nature of feedback, as used in the industry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Park with that of Ramakrishna motivated by reduction of error in communication as disclosed by Park, “In addition, a method of reducing an error at an acknowledgement (ACK)/not-acknowledgement (NACK) transmission time can be provided in a process of performing hybrid automatic request repeat (HARQ) on the basis of the frame structure supporting the relay station” ([0016]).
Combination of Ramakrishna and Park, though teaches about predetermined relationship, as disclosed above, however fails to teach, ‘wherein the first device determines the second-type time domain resource of the second link’.
Takano, an analogous art teaching communication between a base station and mobile station through a relay station (“provided a base station including a communication unit for communicating with a mobile terminal via a relay link between the base station and a relay device and an access link between the relay device and the mobile terminal” ([0009]); see also Fig.2) in the same field of endeavor “A first resource block group for the downlink of the relay link, a second resource block group for the downlink of the access link, a third resource block group for the uplink of the access link, and a fourth resource block group for the uplink of the relay link may be different in at least time or frequency” ([0010], and “the plurality of base stations 10A, 10B, and 10C manage schedule information for communicating with the relay devices 30, and schedule information for the relay devices 30 and the mobile terminals 20 to communicate with each other” ([0051], lines 4-8).
Teaching of Takano is obviously for the resource used for all type of communication between the relay station and the mobile station, which to a person of ordinary skill would comprise resources for data from the relay to the mobile station and resource for feedback from the mobile to the relay station.
A person of ordinary skill in the art before the effective filing date would be motivated to combine the disclosures by Park about resources for data and feedback with that of Takano teaching the allocation by the base station so that the scheduler in the base station (Fig. 6, unit 156) has control over all the resources used in the communication process to avoid interference by making sure that the resources differ in time or frequency as disclosed by Takano in [0010] and disclosed above.
Ramakrishna teaches, ‘sending, by the first device, third indication information to the second device (“Receiving the PDCCH from ABS” in [0159]), ‘wherein the third indication information indicates a first time domain resource set and a second time domain resource set’ (item (a) in [0159]), ‘time domain resources in the first time domain resource set are used for uplink of the first link and downlink of the second link’ (item (c) in [0159]), and ‘the second time domain resource set is used for downlink of the first link and uplink of the second link’ (item (b) in [0159]).

	Claim 8 is a change in category in relation to claim 1. Claim elements of claim 8 have been examined in claim 1. The rejections of claim 1 are also applicable for this claim. Ramakrishna further teaches a processor (Fig. 3B, block 378) and a transceiver (Fig. 3B, block 372), as per claim 8. Claim is rejected based on above disclosures by combination of Ramakrishna, Park and Takano, and rejection of claim 1.
	
Claims 2 and 9:
Claim 2 is for a method and claim 9 is for a device implementing method of claim 2.
Regarding claim 2, combination of Ramakrishna, Park and Takano teaches, ‘the method according to claim 1 (discussed above), further comprising:
sending, by the first device, second indication information to the second device (sending of indication information is discussed above in claim 1), wherein the second indication information indicates a second time domain resource of the first link and/or the second link, and the first time domain resource of the first link or the second link and that is indicated by the first indication information is located at a location other than the second time domain resource in the (n+k0)th time unit to the (n+k1)th time unit (Ramakrishna: [0114], “FIG. 11 illustrates an example of time division multiplexing between the access frames 1110 and the backhaul frames 1120 in accordance with the present disclosure”; Fig. 11 illustrates time domain resources for backhaul and access are non-overlapping consecutive time units).
Claim 9 is a change in category in relation to claim 2. Claim elements of claim 9 have been examined in claim 2. The rejections of claim 2 are also applicable for this claim and claim is rejected based on rejection of claim 2.

Claims 6 and 13:
Claim 6 is for a method and claim 13 is for a device implementing method of claim 6.
Regarding claim 6, combination of Ramakrishna, Park and Takano teaches the method according to claim 1, wherein the first indication information indicates that a time unit in the (n+k0)th time unit to the (n+k1)th time unit is the first time domain resource of the first link or the second link (Ramakrishna: Fig. 15, steps 1510; Ramakrishna: Fig. 14, steps 1410).
Claim 13 is a change in category in relation to claim 6. Claim elements of claim 13 have been examined in claim 6. The rejections of claim 6 are also applicable for this claim and claim is rejected based on rejection of claim 6.

Claims 7 and 14:
Claim 7 is for a method and claim 14 is for a device implementing method of claim 7.
Regarding claim 7, combination of Ramakrishna, Park and Takano teaches the method according to claim 1.
Ramakrishna, though does not expressly teach, ‘method further comprising: receiving, by the first device, status information of the first link and/or the second link and that is sent by the second device, wherein the status information comprises channel state information and/or load information’, it would have been obvious to one of ordinary skill in the art that the second device sends the status information is sent by the second device to the first device, based on the following disclosures in Ramakrishna:
load of the relay BS cell, or the channel qualities/status ( e.g. outage) of the access links”; and
[0096], lines 11-14, “The set of active backhaul links can depend on factors such as the load of the relay BS cell, the load of the anchor BSs or the channel qualities/status ( e.g. outage) of the backhaul links”).
The obviousness is based on the disclosures that backhaul links depend on the load and the resource allocation is done by the first device. Therefore, second device needs to send the load information to the first device so that first device may perform proper resource allocation.

Claim 14 is change in category with respect to claim 7. Claim elements of claim 14 have been examined in claim 7. The rejections of claim 6 are also applicable for this claim and claim is rejected based on rejection of claim 7.

Regarding claim 15, Ramakrishna teaches ‘A communications device for use as a second device (Fig.6, Relay BS 730) in a system network comprising a first device (Fig.6, Anchor BS node 710), the second device (Fig.6, Relay BS 730), and a third device’ (Fig. 6, UE 740), comprising:
‘a transceiver configured to receive first indication information’ (Ramakrishna: Clm. 1 disclosure regarding relay node comprising a transceiver; [0168] This set of embodiments discloses techniques using which the RN can gain a knowledge of the location of the ABS SFs during which the ABS can transmit a PDCCH to it; The subframe in which PDCCH is transmitted may be considered the nth time unit))
 ‘wherein the first indication information indicates a first time domain resource of a first link or a second link (Fig.14, block 1410, “Relay BS receives control information from the anchor BS on backhaul resource configuration”; backhaul link is the first link).
Ramakrishna however does not explicitly disclose that the time domain resource is ‘in an (n+k0)th time unit to an (n+k1)th time unit’, k0 is an integer greater than or equal to 0 and less than or equal to k1, and k1 is an integer.
The claim limitation, in other words, is that the resource spans a finite number of time units, k1-k0, consecutive in time, and may start just after receipt of the indication of with a delay by a number of time units defined by k0.
Ramakrishna discloses the indication of resource by the first device to the second device (discussed above). In [0107], Ramakrishna discloses, “Examples of DL/UL resource allocation/assignment schemes include multi-subframe scheduling whereby a single dynamic control channel schedules data transmission in multiple consecutive subframes, and semi-persistent scheduling whereby the resources for data transmission are assigned in a semi-persistent manner, such as reserving a block of subframes for data transmission in a periodic manner”.
It is obvious to a person of ordinary skill that the disclosure, “multiple consecutive subframes” and “block of subframes”, as the allocation for time units ranging ‘from (n+k0)th time unit to an (n+k1)th time unit’, because the indication is received in the nth time unit (subframe, e.g.).  The claim that k0 is an integer greater than or equal to 0, is obvious because the indication is received in the nth subframe and the resource allocated must be after the subframe with or without a delay by k0  time units. 
A person of ordinary skill in the art would be motivated to implement k0 and k1 as integers because alignment of subframes is easier as disclosed in [[107]).
Ramakrishna teaches, ‘wherein the first link is a link between the first device and the second device (Fig. 7, link 731 is the first link between ABS 710, the first device and Relay BS 730, the second device) and , ‘the second link is a link between the second device and a third device’ (link 742 is a link between the second device, the Relay BS 730, and UE 740, the third device), ‘the second device implements a relay function between the first link and the second link’ (Fig. 7, the second device is the relay node 730 which performs the relay function between the first link 731 and the second link 742).
Ramakrishna however does not expressly teach, ‘wherein time domain resources of the second link comprise a first-type time domain resource and a second-type time domain resource of the second link.
Park in the same field of endeavor teaches in step 620 of Fig. 22, a resource allocation pattern for downlink frequency band, “The RS determines a resource allocation pattern of a downlink frequency band on the basis of the information which is received in step 610 and which regards to the resource allocation pattern of the uplink frequency band (step S620). On the basis of the resource allocation pattern of the uplink frequency band and the resource allocation pattern of the downlink frequency band, the RS re-determines an ACK/NACK transmission time (step S630), and reports information on the ACK/NACK transmission time to the MS (step S640) (Park: [0120], lines 5-14”); see Fig. 22; resource for data transmission may be considered the first type time domain resource and resource for ACK/NACK transmission as the second type time domain resource) and 
‘a location of the first-type time domain resource of the second link and a location of the second-type time domain resource of the second link in time domain meet a preset relationship that comprises a meeting of the location of the first-type time domain resource of the second link and the location of the second-type time domain resource of the second link in a time domain’, (preset relationship is disclosed by the number of subframe offsets, which in Fig. 22 equals 4, “ACK/NACK transmission time may be a subframe allocated for the access link before or after 4 subframes from a data transmission time.” (0120], lines 14-16),
‘wherein the second-type time domain resource of the second link is used to transmit feedback information that is a feedback to information transmitted on some or all time domain resources in the first-type time domain resource of the second link’ (First type time domain resource is for data (step 650 in Fig. 22) and the second type time domain resource is for feedback (step 660 in Fig. 22); feedbacks are related to data received may be configured whether required for all resources or not, which is implied by nature of feedback, as used in the industry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Park with that of Ramakrishna motivated by reduction of error in communication as disclosed by Park, “In addition, a method of reducing an error at an acknowledgement (ACK)/not-acknowledgement (NACK) transmission time can be provided in a process of performing hybrid automatic request repeat (HARQ) on the basis of the frame structure supporting the relay station” ([0016]).
Combination of Ramakrishna and Park, though teaches about predetermined relationship, as disclosed above, however fails to teach, ‘wherein the first device determines the second-type time domain resource of the second link’.
Takano, an analogous art teaching communication between a base station and mobile station through a relay station (“provided a base station including a communication unit for communicating with a mobile terminal via a relay link between the base station and a relay device and an access link between the relay device and the mobile terminal” ([0009]); see also Fig.2) in the same field of endeavor teaches allocation of resources for communication between mobile station and the relay station. Takano Fig. 2 describes the different links and the designations of the links. Fig. 15 discloses resources for A-d and A-u, downlink and uplink resources for the second link in time domain. Takano also discloses in [0009] and [0010] allocation of resources for the links, “A first resource block group for the downlink of the relay link, a second resource block group for the downlink of the access link, a third resource block group for the uplink of the access link, and a fourth resource block group for the uplink of the relay link may be different in at least time or frequency” ([0010], and “the plurality of base stations 10A, 10B, and 10C manage schedule information for communicating with the relay devices 30, and schedule information for the relay devices 30 and the mobile terminals 20 to communicate with each other” ([0051], lines 4-8).
Teaching of Takano is obviously for the resource used for all type of communication between the relay station and the mobile station, which to a person of ordinary skill would comprise resources for data from the relay to the mobile station and resource for feedback from the mobile to the relay station.
A person of ordinary skill in the art before the effective filing date would be motivated to combine the disclosures by Park about resources for data and feedback with that of Takano teaching the allocation by the base station so that the scheduler in the base station (Fig. 6, unit 156) has control over all the resources used in the communication process to avoid interference by making sure that the resources differ in time or frequency as disclosed by Takano in [0010] and disclosed above.
Ramakrishna teaches, ‘sending, by the first device, third indication information to the second device (“Receiving the PDCCH from ABS” in [0159]), ‘wherein the third indication information indicates a first time domain resource set and a second time domain resource set’ (item (a) in [0159]), ‘time domain resources in the first time domain resource set are used for uplink of the first link and downlink of the second link’ (item (c) in [0159]), and ‘the second time domain resource set is used for downlink of the first link and uplink of the second link’ (item (b) in [0159]).

Regarding claim 16, Ramakrishna teaches, ‘the communications device according to claim 15’ (discussed above).


Regarding claim 18, Ramakrishna teaches ‘the communications device according to claim 15 (discussed above), wherein the first indication information further indicates a type of the first time domain resource of the first link or the second link, the type of the first time domain resource of the first link is a time domain resource used for uplink or downlink of the first link, and the type of the first time domain resource of the second link is a time domain resource used for uplink or downlink of the second link’ ([0106], “the backhaul and the access sharing the same frequency band are based on the same radio access technology and modulation waveform (such as OFDM), but different slot/subframe/frame structure numerologies (such as the slot/subframe/frame duration or composition) are configured for the backhaul and the access links”; “there can be a single latency requirement for the backhaul links regardless of the traffic type while the latency requirements for the access links vary according to the type of data to be delivered”).

Regarding claim 20, Ramakrishna teaches, ‘the communications device according to claim 15’ (discussed above).
Claim elements of the claim have been examined in claim 6. The rejections of claim 6 are also applicable for this claim and claim is rejected based on rejection of claim 6 and claim 15.

Regarding claim 21, combination of Ramakrishna, Park and Takano teaches the method according to claim 1 (discussed above).
Ramakrishna teaches, ‘wherein the third indication information indicates at least (a) a resource set that cannot be used for the first link or the second link, (b) a candidate resource set of a reference signal, a control channel, and/or a shared channel of the second link, (c) a candidate resource set of a reference signal a control channel and/or a shared channel of the first link, or (d) a combination thereof ‘ (Ramakrishna: [0067], lines 8-16, “The processor 340 can also include processing circuitry configured to allocate one or more resources. For example, the processor 340 can include allocator processing circuitry configured to allocate a unique carrier indicator and detector processing circuitry configured to detect a physical downlink control channel (PDCCH) scheduling a physical downlink shared channel (PDSCH) reception of a physical uplink shared channel (PUSCH) transmission in one of the carriers”).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Ramakrishna, Park and Takano as applied to claim 1 above, and further in view of Novlan et al. (US 10,206,232 B2), hereinafter “Novlan”.
Claims 5 and 12:
Claim 5 is for a method and claim 12 is for a device implementing method of claim 5.
Regarding claim 5, Ramakrishna teaches the method according to claim 1. 
Ramakrishna fails to expressly teach but Novlan in the same field of endeavor teaches, ‘wherein the first indication information comprises one of the following information: 
an identifier of the first time domain resource of the first link or the second link in a plurality of groups of candidate time domain resources’ (Novlan: Col. 10, lines 34-37, “In some example embodiments, ("implicit"), time/frequency/space resource (e.g., symbol or PRB (physical resource block) or beam index) of the SS transmission is mapped to a unique rTP ID”), ‘information about a proportion of the first time domain resource of the first link or the second link in the (n+k0)th time unit to the (n+k1)th time unit’ (resource allocation is disclosed above; Note: when resources are known, the proportion is obviously known too), and 
‘switching locations of the first time domain resources of the first link and the second link in the (n+k0)th time unit to the (n+k1)th time unit’ (Novlan: Fig. 3 time divisional duplexing mode (TDM) illustrates the switching locations between first link and the second link).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Novlan with that of Ramakrishna to e.g. facilitate route selection as discussed by Novlan, “The identification of separate rTP IDs which share the same (virtual) cell ID can facilitate route selection (allows rTPs to distinguish from each other) (Novlan: Col. 10, lines 32-34) and for identification of uniqueness of resources.

Claim 12 is a change in category in relation to claim 5. Claim elements of claim 12 have been examined in claim 5. The rejections of claim 5 are also applicable for this claim and claim is rejected based on rejection of claim 5.

Regarding claim 19, Ramakrishna teaches, ‘the communications device according to claim 15’ (discussed above).
Claim elements of the claim have been examined in claim 5. The rejections of claim 5 are also applicable for this claim and claim is rejected based on rejection of claim 5 and claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) US 20110103292 A1 discusses downlink backhaul control channel design for relays;
b) US 20120147794 A1 discusses channel status information feedback method and apparatus in wireless communication system with relay station;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462